DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite “wherein the MTJ element comprises a magnetic free layer that is switched from a first direction to a second direction during a read operation by applying a current through the three-dimensional transistor structure, the current being determined based on a length of a longer dimension of the first and second dimensions of the semiconductor pillar…” While Applicant has support for changing the direction of polarization of the free layer, (See at least Paragraph [0007]) the Specification does not have support for switching the orientation of the free layer itself switching. 
Therefore, claims 1 and 10 are rejected under 35 USC 112(a) for introducing new matter, and claims 2-9, 11, and 13-20 are rejected for at least their dependencies. For the purposes of Examination, any device having an equivalent layer structure will be able to perform this feature

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “the current being determined based on a length of a longer dimension of the first and second dimensions of the semiconductor pillar…” 
This limitation is unclear as to how a current would be “determined” in this case. More specifically, it is unclear whether this limitation would be a measuring step of identifying the current, or whether the device itself imparts some unknown property onto the current.  In other words, the metes and bounds of this claim cannot be ascertained.
Therefore, claims 1 and 10 are rejected for indefiniteness under 35 USC 112(b), and claims 2-9, 11 and 13-20 are rejected for at least their dependencies.  For the purposes of Examination, any device that meets the limitations of different dimensions and having a free layer will meet the criteria for the above limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al.( US 20130105876 A1, hereinafter Hwang) in view of Levi et al. (US 20120146166 A1, hereinafter Levi) 
With regards to claim 1, Hwang discloses a three-dimensional transistor structure, (FIGS. 2-15) comprising: 
a semiconductor substrate (substrate 100) having a surface; (See at least FIG. 4) 
a semiconductor pillar structure (semiconductor pillar 220 of selection structure 200) formed on the semiconductor substrate, the semiconductor pillar having a first dimension (dimension between furthest corners of octagon, see FIG. 2) parallel with the surface of the semiconductor substrate and a second dimension parallel with the semiconductor substrate…, wherein the first and second dimensions are unequal with one another; (See at least FIG. 2, wherein the two dimesnions of the pillar parallel to the top surface of the substrate are unequal)
a gate dielectric layer (gate dielectric 250) surrounding the semiconductor pillar structure; and 
an electrically conductive gate structure (at least gate selection line 231) surrounding the semiconductor pillar structure and the gate dielectric layer.  (See FIGS. 2 and 4) 
However, while Hwang discloses different dimensions of the pillar and a memory device (See at least Paragraph [0005]) and teaches using an MRAM, Hwang does not explicitly teach the two different dimensions being perpendicular to each other, wherein the three-dimensional transistor structure has one end electronically connected to a magnetic tunnel junction (MTJ) element, wherein the MTJ element comprises a magnetic free layer that is switched from a first direction to a second direction during a read operation by applying a current through the three-dimensional transistor structure, the current being determined based on a length of a longer dimension of the first and second dimensions of the semiconductor pillar.
Levi teaches the semiconductor pillar having a first dimension parallel with the surface of the semiconductor substrate and a second dimension parallel with the semiconductor substrate and perpendicular to the first dimension, wherein the first and second dimensions are unequal with one another. (Paragraph [0029]: “However, it is contemplated that the contours of the MRAM cell 102 and the pillar 116 can be formed with other shapes, such as elliptical, square-shaped, rectangular, and other polygonal or non-polygonal shapes. In the case of a non-circular shape. W can correspond to, for example, a largest lateral extent of the non-circular shape, such as a major axis in the case of an elliptical shape.” Wherein an elliptical shape has two dimensions perpendicular with each other that are unequal.  It should be noted that It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A.  In the instant case, the oval shape of Hwang in view of Levi would not perform differently than the device of the current claim.)
wherein the three-dimensional transistor structure (top of protruding portion of substrate 122 between dielectric 124) has one end electronically connected to a magnetic tunnel junction (MTJ) element, (MTJ 102) wherein the MTJ element comprises a magnetic free layer (at least storage layer 104).
It should be noted that the limitation “that is switched from a first direction to a second direction during a read operation by applying a current through the three-dimensional transistor structure,” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. a) In the instant case, Hwang in view of Levi teaches all of the structural limitations.

It would have been obvious to one of ordinary skill in the art to modify the device of Hwang to have a semiconductor pillar in the shape of an ellipse with an MTJ as described in Levi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the shape/structure with an MTJ allows for higher density with reduced power consumption in an MRAM device (See Paragraph [0029])
It should be noted that because Hwang in view of Wang teaches the different dimensions as recited above, Wang in view of Hwang teaches “the current being determined based on a length of a longer dimension of the first and second dimensions of the semiconductor pillar…”

With regards to claim 2, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein the semiconductor pillar structure is formed by selective epitaxial growth on the semiconductor substrate.  (Paragraph [0056]: “In example embodiments, each of the semiconductor pillars 220 may include an epitaxial layer grown by using the conductive region 210 or the silicon substrate as a seed layer.”)

With regards to claim 3, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein at least a portion of the semiconductor pillar structure is mono-crystalline.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

With regards to claim 4, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein the semiconductor pillar structure is at least 80 percent monocrystalline by volume.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

With regards to claim 5, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein the semiconductor pillar structure is at least 90 percent monocrystalline by volume.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

With regards to claim 6, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 1.
Levi further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is rectangular.  (Paragraph [0029]: “However, it is contemplated that the contours of the MRAM cell 102 and the pillar 116 can be formed with other shapes, such as elliptical, square-shaped, rectangular, and other polygonal or non-polygonal shapes. In the case of a non-circular shape.”)

With regards to claim 7, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 1.
Levi further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is oval. (Paragraph [0029]: “However, it is contemplated that the contours of the MRAM cell 102 and the pillar 116 can be formed with other shapes, such as elliptical, square-shaped, rectangular, and other polygonal or non-polygonal shapes. In the case of a non-circular shape.” Where an elliptical is an oval shape)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pillar of Hwang to have the elliptical shape as taught in Levi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the shape of the device allows for a user to manipulate the properties of the device, such as resistance and power consumption in the device (See Levi Paragraph [0029])

With regards to claim 8, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 1.
Levi further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is elliptical.  (Paragraph [0029]: “However, it is contemplated that the contours of the MRAM cell 102 and the pillar 116 can be formed with other shapes, such as elliptical, square-shaped, rectangular, and other polygonal or non-polygonal shapes. In the case of a non-circular shape.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pillar of Hwang to have the elliptical shape as taught in Levi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the shape of the device allows for a user to manipulate the properties of the device, such as resistance and power consumption in the device (See Levi Paragraph [0029])

With regards to claim 9, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 1.
Hwang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is an elongated polygon. (See FIG. 2, where the pillars 220 are octagons)

With regards to claim 10, Hwang discloses a memory device, (FIGS. 1-15) comprising: 
a semiconductor substrate (substrate 100) having a surface; 
a semiconductor pillar structure (semiconductor pillar 220 of selection structure 200) formed on the semiconductor substrate, the semiconductor pillar having a first dimension(dimension between furthest corners of octagon, see FIG. 2) parallel with the surface of the semiconductor substrate and a second dimension (dimension between furthest sides of octagon, see FIG. 2) parallel with the semiconductor substrate, wherein the first and second dimensions are unequal with one another: (See at least FIG. 2, where, in an octagonal shape, the distance between two furthest corners is greater than the distance between two of the furthest edges)
a gate dielectric layer (gate dielectric 250) surrounding the semiconductor pillar structure; and 
an electrically conductive gate structure (at least gate selection line 231) surrounding the semiconductor pillar structure and the gate dielectric layer.  (See FIGS. 2 and 4) and 
a memory element (memory element 300, see FIG. 1) electrically connected with the semiconductor pillar structure.  (See FIG. 1)
However, while Hwang discloses different dimensions of the pillar and a memory device (See at least Paragraph [0005]) and teaches using an MRAM, Hwang does not explicitly teach the two different dimensions being perpendicular to each other, wherein the three-dimensional transistor structure has one end electronically connected to a magnetic tunnel junction (MTJ) element, wherein the MTJ element comprises a magnetic free layer that is switched from a first direction to a second direction during a read operation by applying a current through the three-dimensional transistor structure, the current being determined based on a length of a longer dimension of the first and second dimensions of the semiconductor pillar.
Levi teaches the semiconductor pillar having a first dimension parallel with the surface of the semiconductor substrate and a second dimension parallel with the semiconductor substrate and perpendicular to the first dimension, wherein the first and second dimensions are unequal with one another. (Paragraph [0029]: “However, it is contemplated that the contours of the MRAM cell 102 and the pillar 116 can be formed with other shapes, such as elliptical, square-shaped, rectangular, and other polygonal or non-polygonal shapes. In the case of a non-circular shape. W can correspond to, for example, a largest lateral extent of the non-circular shape, such as a major axis in the case of an elliptical shape.” Wherein an elliptical shape has two dimensions perpendicular with each other that are unequal.  It should be noted that It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A.  In the instant case, the oval shape of Hwang in view of Levi would not perform differently than the device of the current claim.)
wherein the three-dimensional transistor structure (top of protruding portion of substrate 122 between dielectric 124) has one end electronically connected to a magnetic tunnel junction (MTJ) element, (MTJ 102) wherein the MTJ element comprises a magnetic free layer (at least storage layer 104).
It should be noted that the limitation “that is switched from a first direction to a second direction during a read operation by applying a current through the three-dimensional transistor structure,” is interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II. a) In the instant case, Hwang in view of Levi teaches all of the structural limitations.
It would have been obvious to one of ordinary skill in the art to modify the device of Hwang to have a semiconductor pillar in the shape of an ellipse with an MTJ as described in Levi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that manipulating the shape/structure with an MTJ allows for higher density with reduced power consumption in an MRAM device (See Paragraph [0029])
It should be noted that because Hwang in view of Wang teaches the different dimensions as recited above, Wang in view of Hwang teaches “the current being determined based on a length of a longer dimension of the first and second dimensions of the semiconductor pillar…”

SPINP066- 26 - With regards to claim 11, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the memory element is a two terminal resistive memory element.  (See FIG. 15 and Paragraph [0091]: “Embodiments of the inventive subject matter are not limited thereto. For example, as shown in FIG. 15, each of the memory elements ME may further include two-terminal rectifying devices…”)

SPINP066- 26 - With regards to claim 13, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches further comprising an electrically conductive electrode (selection line 232) disposed between and electrically connecting the memory element and the semiconductor pillar structure.  (see FIGS. 1-2)

SPINP066- 26 - With regards to claim 14, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the semiconductor pillar structure is epitaxially grown on the surface of the semiconductor substrate.  (Paragraph [0056]: “In example embodiments, each of the semiconductor pillars 220 may include an epitaxial layer grown by using the conductive region 210 or the silicon substrate as a seed layer.”)
 
SPINP066- 26 - With regards to claim 15, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein at least a portion of the semiconductor pillar structure is mono-crystalline.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

SPINP066- 26 - With regards to claim 16, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the semiconductor pillar structure is at least 80 percent monocrystalline by volume.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

SPINP066- 26 - With regards to claim 17, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the semiconductor pillar structure is at least 90 percent monocrystalline by volume.  (Paragraph [0056]: “The semiconductor pillars 220 may have a single-crystal or polycrystalline structure.” Thus, the pillar can be 100% monocrystalline, or single crystal.)

With regards to claim 18, Hwang in view of Levi teaches the memory device as in claim 10.
Levi further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is rectangular.  (Paragraph [0029]: “However, it is contemplated that the contours of the MRAM cell 102 and the pillar 116 can be formed with other shapes, such as elliptical, square-shaped, rectangular, and other polygonal or non-polygonal shapes. In the case of a non-circular shape.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pillar of Hwang to have the rectangular shape as taught in Levi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the shape of the device allows for a user to manipulate the properties of the device, such as resistance and power consumption in the device (See Levi Paragraph [0029])

With regards to claim 19, Hwang in view of Levi teaches the memory device as in claim 10.
Levi further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is oval.  (Paragraph [0029]: “However, it is contemplated that the contours of the MRAM cell 102 and the pillar 116 can be formed with other shapes, such as elliptical, square-shaped, rectangular, and other polygonal or non-polygonal shapes. In the case of a non-circular shape.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pillar of Hwang to have the elliptical/oval shape as taught in Levi, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the shape of the device allows for a user to manipulate the properties of the device, such as resistance and power consumption in the device (See Levi Paragraph [0029])

SPINP066- 26 - With regards to claim 20, Hwang in view of Levi teaches the three-dimensional transistor structure as in claim 10.
Hwang further teaches wherein the semiconductor pillar structure has a cross-section parallel with the semiconductor substrate that is an elongated polygon. (See FIG. 2, where the pillars 220 are octagons)



Response to Arguments
Applicant’s arguments, filed 03/30/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103 and 112 have been fully considered and are not persuasive.  
Primarily, the new amendment is rejected under 35 USC 112(a) and 35 USC 112(b) for new matter and indefiniteness as recited above.  More specifically, there is no support for the structure shifting, and the metes and bounds of the “current being determined” as recited in claims 1 and 10.
With regards to the rejection under 103, Levi teaches using an MTJ in an MRAM semiconductor pillar.
Therefore, claims 1 and 10 are rejected, and claims 2-9, 11, and 13-20 are rejected for at least their dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812